Per Curiam,
One of the stipulations contained in the contract sued on is : “ The entire policy shall be void .... if the interest of the insured be not truly stated therein ; .... or if the interest of the insured be other than unconditional and sole ownership.” The uncontradicted evidence was that the title to the property was in the plaintiff and his wife jointly. This, in the absence of any proof of fraud or mistake, as to the insertion of the stipulation above quoted, was a flat bar to plaintiff’s recovery. There was therefore no error in directing a verdict for defendant.
Judgment affirmed.